EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lindsey Jaeger on October 22, 2021.
The application has been amended as follows: 

Claim 58, Line 27:  Insert --simultaneously-- between “wherein,” and “in unison”.

Allowable Subject Matter
Claim(s) 43-62 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In prior art imaging marker injector, the imaging marker can migrate during withdrawal of the injector (Page 21, Para 70 of the Specification as originally filed).

The prior art fails to teach or suggest a testing apparatus, the following limitations when their claim is taken as a whole:
Claim 43: “effecting a simultaneous unitary retraction of the cannula and stylet after ejection of the imaging marker from the distal opening in the cannula distal end” and other intervening limitations.
Claim 55:  “in a sequence beginning from the implant condition, operating the actuator to effect simultaneous retraction of the cannula and the stylet in unison to position an entirety of both cannula and the stylet within the hollow interior of the handle” and other intervening limitations.
Claim 58:  “a third configuration wherein, simultaneously in unison, the cannula is retracted from the extended cannula position to the retracted cannula position and the style is retracted from the implant position into the handle” and other intervening limitations.

Below are some examples of the deficiencies of the prior art:  
Holtzmann (U.S. Patent 939,693 A1) – Baba teaches an invention that comprises an outer tube, piston within the outer tube that is stationary with respect thereto and an inner tube that is movable telescopically with respect to both outer tube and the piston.
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:


Seiler et al. (U.S. Patent Application 2004/0127765 A1) – Seiler teaches apparatuses and methods for percutaneously implanting objects, such as radioactive seeds or markers, in patients.  In one embodiment, a device for percutaneously implanting an object in a patient includes a handle, a cannula projecting outwardly from the handle, and an actuator movably disposed relative to the handle.  In one aspect of this embodiment, the cannula can be configured 
to releasably hold the object and percutaneously penetrate the patient.  
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“in a sequence beginning from the implant condition, operating the actuator to effect simultaneous retraction of the cannula and the stylet in unison to position an entirety of both cannula and the stylet within the hollow interior of the handle” and other intervening limitations.

Van Der Graaf et al. (U.S. Patent 2008/0221510 A1) – Van Der Graaf teaches an invention that pertains to an applicator for inserting an implant, in particular a rod-like implant containing an active substance, under the skin of a human or animal, comprising a housing, a cannula extending from the housing, and a handle for grasping and maneuvering the applicator and the cannula during insertion of an implant. In accordance with the invention, the handle extends above at least part of the length of the cannula. Such a handle facilitates insertion of the cannula and/or accurate positioning of the implant.  
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“in a sequence beginning from the implant condition, operating the actuator to effect simultaneous retraction of the cannula and the stylet in unison to position an entirety of both cannula and the stylet within the hollow interior of the handle” and other intervening limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HB/
Examiner, Art Unit 3793  
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793